



COURT OF APPEAL FOR ONTARIO

CITATION: Nine-North Logistics Inc. v. Atkinson, 2015 ONCA
    913

DATE: 20151224

DOCKET: C59912

Simmons, LaForme and Huscroft JJ.A.

BETWEEN

Nine-North Logistics Inc.

Plaintiff

Defendant by
    Counterclaim

(Appellant)

and

Murray Atkinson

Defendant

Plaintiff by
    Counterclaim

(Respondent)

Joseph J. Neal, for the appellant

Ashley H. McInnis, for the respondent

Heard: December 10, 2015

On appeal from the order of Justice G.P. DiTomaso of the
    Superior Court of Justice, dated December 15, 2014.

ENDORSEMENT

[1]

The appellant appeals from the motion judges summary judgment order
    dismissing the appellants claim for breach of a non-competition covenant.

[2]

At its core, the appellants claim is that the respondent was a director
    of Ray Den Holdings Inc. and that Ray Den supplied a refrigerated truck to a
    competitor of the appellants, Romeos Trucking, for free.  The motion judge
    found that AT Ventures was paying rental payments to Ray Den for the
    refrigerated truck.  There was evidence capable of supporting this specific
    finding and this finding permitted the motion judge to reject the appellants
    claim.

[3]

The appeal is therefore dismissed.  Costs of the appeal to the
    respondent fixed in the amount of $15,000 all in on a partial indemnity basis,
    as agreed.

Janet Simmons
    J.A.

H.S. LaForme
    J.A.

Grant Huscroft
    J.A.


